DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cosley et al.
Cosley et al. discloses a heat exchange module 110 for an electronic component 123, the module comprising:  a module housing 112 configured to maintain heat-transferring contact with the electronic component; at least one operating medium channel (the inside of the housing) for receiving an operating fluid (a refrigerant) for heat transport (column 4, line 59); at least one fluid connection 120 for at least one external line (a refrigerant supply line) for the operating fluid of the operating medium channel; at least one receiving opening (the inlet, see column 4, lines 51-59) formed by the operating medium channel and having a predetermined cross section is a channelward extension of the operating medium channel; and a plug (see Fig. 7 below) positioned in the receiving opening and having a shape that fills the predetermined cross section of the receiving opening.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have bonded the plug to the receiving opening in a fluid-tight manner to prevent fluid leaks.  Since the module provides heat exchange with an electronic component, it could also be used to provide heat transfer with an energy storage device such a battery.  Regarding claim 2, the plug comprises at least one fluid connection (to 120).  Claim 3 would have involved a mere change in the shape of a device which is generally recognized as being within the level of ordinary skill in the art.  In this case, the module housing could be bent slightly and the device would still carry out its intended tasks of heat exchange.  Regarding claim 4, the bonding methods as recited are well known in the art so it would have been a matter of design preference to have used one of the methods.  Regarding claim 5, it would also have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a receiving chamber for the component 123 to hold the component in place for heat exchange.  Regarding claim 6, the module housing is terminated at an outer side by the plug in a manner flush with the receiving opening of the medium channel (see Fig. 7, the plug is at an end of the housing and is connected to the receiving channel/inlet of the medium channel).  Claim 7 comprises the structural limitations as stated above and the plug is insert4d into the receiving opening (the inlet) and the plug is obviously bonded to the receiving opening as stated above.  Regarding claim 8, the recited method makes no difference to the final product so any of the recited steps can be taken).

    PNG
    media_image1.png
    193
    676
    media_image1.png
    Greyscale

Allowable Subject Matter
4.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763